 



         

EXHIBIT 10.12
HERITAGE FINANCIAL GROUP
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDMENT TO EXISTING PLAN AGREEMENT
      On May 20, 2002, Heritage Financial Group (the “Company”) and Heritage
Bank of the South (the “Bank”) entered into an agreement with the undersigned
Executive regarding her entitlement under the Heritage Financial Group
Supplemental Executive Retirement Plan (the “Plan”) (the “Plan Agreement”).
      The Company and the Bank now desire to amend the Executive’s Plan
Agreement to fully accrue her Plan benefit, notwithstanding her actual years of
service with the Company and the Bank.
      The Plan contemplates that the Plan Agreement may be amended by an
agreement entered into by the parties.
      NOW THEREFORE, it is AGREED:
      That effective as of the date hereof, the Executive’s Plan Agreement shall
be amended to credit the Executive with fifteen (15) Years of Service for
purposes of determining the Executive’s Annual Benefit under the Plan.
Date: October 16, 2007

            Heritage Financial Group
      /s/ Antone D. Lehr       By: Antone D. Lehr, Chairman           

            Heritage Bank of the South
      /s/ Antone D. Lehr       By: Antone D. Lehr, Chairman           

            Executive
      /s/ Carol W. Slappey       Carol W. Slappey         

 